Case 1:16-mc-02704-PAE Document 128 Filed 03/21/19 Page 1 of 1

 

 

 

 

 

 

USDC SDNY

DOCUMENT

ELECTRONICALLY FlLED
UNITED sTATEs DisTRICT CoURT DOC #_
soUTHERN DISTRICT oF NEW YoRK X DATE M
IN RE: - `

. 16-MD-2704 (PAE)

INTEREST RATE sWAPs ANTITRUST LITIGATION ; 16-MC-2704 (PAE)
This Document Relal'es 10 All Actions : ORDER NO. 63

---- --- X

 

PAUL A. ENGELl\/IAYER, District Judge:

The Court approves the FAC e-mailed to the Court yesterday by plaintiffs as consistent
With the Court’s March 13, 2019 Opinion and Order. Dkt. 735 (“Opinion”). The Court accepts
plaintiffs’ explanation, Dkt. 744, that the allegations as to the trading of lRSs on Bloomberg,
Tradeweb, lCAP, and Tradition during the 2013-2016 period are included as relevant to
purposes identified by the Court, see Opinion at 64. The Court further accepts plaintiffs’
explanation that the inclusion of limited allegations regarding the pre-2013 period is intended
solely as background and context for the 2013-2016 allegations and is not an attempt to replead
pre-2013 claims.

The Court also grants plaintiffs’ request for leave to file publicly a redacted version of the
FAC, insofar as the FAC references materials designated “confldential” and “highly
confidential” under the parties’ stipulated protective order. Dkt. 300. The Court therefore grants
the letter motion pending at Dkt. 744.

SO ORDERED.

 

lU//l/\/l% /Q ' EA?//i{ ‘-1-*.:1:'!._{,/ '

Paul A. Engelmayer
United States District Judge

Dated: March 21, 2019
New York, New York

 

 

